Appellant Joseph Saal appeals from a decision of the board disallowing his claim for compensation. He asserts that while carrying a case of eggs he slipped, or tripped and suffered a coronary occlusion with myocardial injury. Dr. Opitz testified there was no causal relationship between the claimed injury and claimant’s physical condition, found upon examination. The claimant is president and treasurer of the employer corporation and his wife is secretary. Decision affirmed, without costs. All concur. [See post, p. 1057.]